                           EXHIBIT K




Case 20-04002-MJH   Doc 103-11   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 5
 1

 2

 3

 4

 5

 6

 7                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON - TACOMA
 8

 9   SARAH HOOVER,                                                 BK No. 19-42890- MJH

10           Debtor,                                               Adv No. 20-04002 – MJH

11   _______________________________________                       Chapter 7
     SARAH HOOVER,
12                                                                  FED.R.BANKR.P. 30(b)(1)
                     Plaintiff,                                     NOTICE OF VIDEO DEPOSITION
13           v.                                                     OF EMPLOYEE(s) OF
                                                                    DEFENDANT PHH MORTGAGE
14   QUALITY LOAN SERVICE CORPORATION                               CORPORATION RESPONSIBLE
     OF WASHINGTON, PHH MORTGAGE                                    FOR POLICIES OR DIRECTIVES
15   CORPORATION DBA PHH MORTGAGE                                   FOR THE TREATMENT OF
     SERVICES, HSBC BANK USA, N.A. AS                               LOANS AND MORTGAGE
16   TRUSTEE    OF    THE    FIELDSTONE                             ACCOUNTS OF DEBTORS
     MORTGAGE INVESTMENT TRUST, SERIES                              INVOLVED IN CHAPTER 7
17   2006-2, NEWREZ, LLC, IH6 PROPERTY                              BANKRUPTCY
     WASHINGTON, LP, DBA INVITATION
18   HOMES.

19                   Defendants.

20
     To:    All parties, through counsel:
21
            PLEASE TAKE NOTICE that Plaintiff Sarah Hoover, by her undersigned counsel, hereby
22
     gives notice pursuant to Fed. R. Civ. 30(b)(1) that she intends to take the oral deposition of Defendant
23
     PHH Mortgage Corporation’s employee(s) who are responsible for:

                                                                                HENRY & DEGRAAFF, PS
     NOTICE OF DEPOSITION - 1                                                       787 MAYNARD AVE S.
                                                                                     SEATTLE WA 98104
                                                                               (206) 330-0595/F (206) 400-7609
     Case 20-04002-MJH            Doc 103-11    Filed 03/22/21      Ent. 03/22/21 21:31:38          Pg. 2 of 5
 1            -   Establishing a policy and/or procedure regarding remedying stay violations where a

 2                property is foreclosed after a chapter 7 bankruptcy is filed;

 3            -   Establishing a policy and/or procedure regarding the notice of a borrower’s bankruptcy

 4                filing;

 5            -   Establishing a policy and/or procedure regarding the processing of a third party

 6                authorization after a bankruptcy filing;

 7            -   Establishing a policy and/or procedure regarding the processing of a notice from an

 8                unauthorized third party for a borrower’s bankruptcy filing;

 9            -   Establishing a policy and/or procedure regarding the notice of a bankruptcy filing from

10                a confirmed successor in interest;

11            -   Any training given to employees to remedy stay violations;

12            -   Any training given to employees to address foreclosures following a bankruptcy filing;

13            -   The creation of Risk Convergence Reports between January 1, 2019 and December 31,

14                2020 regarding the loan at issue in this lawsuit;

15

16            The deposition will be taken upon oral examination at the instance and request of the Plaintiff

17       in the above-entitled and numbered action before a notary public or other official authorized to

18       administer oaths at Anderson Santiago, PLLC, 787 Maynard Avenue South, Seattle, WA

19       commencing on March 25, 2020 at the hour of 9:30 am.1 The oral examination is subject to

20       continuance or adjournment from time to time or place until completed.

21

22
     1
23     Plaintiff has designated the time and place identified here solely for the purpose of noting this
     deposition. Plaintiff is willing to modify the scheduled deposition to a time, date, and location
     convenient to the witness and parties.
                                                                                   HENRY & DEGRAAFF, PS
     NOTICE OF DEPOSITION - 2                                                          787 MAYNARD AVE S.
                                                                                        SEATTLE WA 98104
                                                                                  (206) 330-0595/F (206) 400-7609
     Case 20-04002-MJH          Doc 103-11       Filed 03/22/21       Ent. 03/22/21 21:31:38           Pg. 3 of 5
 1          Said deposition will be taken before a qualified notary public and is subject to continuance

 2   and/or adjournment from time to time or place to place until completed. The notary public or duly

 3   authorized officer qualified to administer oaths, and may be recorded by a videographer, at the

 4   date, time, and location indicated above. Plaintiff also provides notice to the Defendants and

 5   deponent that the deposition may be used at the time of trial.

 6          This notice was served on the following counsel for the Defendant PHH for whom the

 7   deponent acts as an employee:

 8          Robert W. Norman, Jr.
            HOUSER, LLP
 9          600 University St, Ste 1708
            Seattle, WA 98101
10          bnorman@houser-law.com

11          Attorneys for Defendants PHH Mortgage Corporation, HSBC Bank USA, N.A., as
            Trustee of the Fieldstone Mortgage Investment Trust, Series 2006-2 and NewRez, LLC
12

13          YOU ARE FURTHER COMMANDED to bring with you at said time and place, any

14   and all documents which you have reviewed and/or relied upon in preparation for your deposition

15   testimony.

16          DATED this 23 day of February 2021.

17                                                 HENRY & DEGRAAFF, PS

18                                                 By: /s/ Christina L Henry
                                                   Christina L Henry, WSBA No. 31273
19                                                 Attorney for Plaintiff
                                                   787 Maynard Ave. S.
20                                                 Seattle, WA 98104
                                                   (206) 330-0595
21                                                 (206) 400-7609 (fax)
                                                   chenry@hdm-legal.com
22

23


                                                                            HENRY & DEGRAAFF, PS
     NOTICE OF DEPOSITION - 3                                                   787 MAYNARD AVE S.
                                                                                 SEATTLE WA 98104
                                                                           (206) 330-0595/F (206) 400-7609
     Case 20-04002-MJH        Doc 103-11      Filed 03/22/21     Ent. 03/22/21 21:31:38         Pg. 4 of 5
 1                                     CERTIFICATE OF SERVICE
                                       U




 2           The undersigned certifies under the penalty of perjury according to the laws of the United
     States and the State of Washington that on this date I caused to be served a copy of FRBP
 3   30(b)(1) Deposition of Defendant PHH Mortgage Corporation in the manner noted below on
     the following individuals:
 4
     McCARTHY & HOLTHUS, LLP
 5   Attn: Joseph Ward McIntosh
     108 1st Ave S Ste 300
 6   Seattle, WA 98104-2104
     jmcintosh@mccarthyholthus.com
 7   Attorney for Quality Loan Service Corp. of Washington

 8   HOUSER, LLP
     Robert W. Norman, Jr.
 9   600 University St, Ste 1708
     Seattle, WA 98101
10   bnorman@houser-law.com
     Attorneys for Defendants PHH Mortgage Corporation, HSBC Bank USA, N.A., as Trustee of
11   the Fieldstone Mortgage Investment Trust, Series 2006-2 and NewRez, LLC

12   SCHWEET LINDE & COULSON, PLLC
      John Anthony McIntosh
13   575 S. Michigan St
     Seattle, WA 98108-3316
14   johnm@schweetlaw.com
     Attorneys for Defendant IH6 Property Washington, L.P. dba Invitation Homes
15
     [X]   Via electronic service pursuant to agreement
16   []    Via Facsimile
     [.]   Via First Class Mail (Deposited on this day for delivery)
17   []    Via Certified Mail, Return Receipt Requested
     []    Via Messenger
18

19   DATED this 23rd day of February, 2021 at Bothell, Washington.

20

21                                                 _/s/ Christina L Henry____________________
                                                   Christina L Henry, WSBA# 31273
22

23


                                                                           HENRY & DEGRAAFF, PS
     Certificate of Service - 1                                                787 MAYNARD AVE S.
                                                                                SEATTLE WA 98104
                                                                          (206) 330-0595/F (206) 400-7609
     Case 20-04002-MJH            Doc 103-11   Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 5 of 5
